DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Obvious-type Double Patenting (ODP) Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 10/996,952 hereinafter 952.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Claims 1-20 of instant Application, respectively contain elements of claims 1-10 of the 952 as follows:  

Claims
Instant
Claims
952
1, 11
execution resource circuits
micro-ops
instruction set including
macro-ops
instruction decode buffer
memory
instruction decoder circuit
sequence of macro-ops
control-flow macro-ops
additional macro-ops
micro-op … equivalent
detected … macro-ops
forward the macro-op
1
execution resource circuits
micro-ops
instruction set including
macro-ops
instruction decode buffer
memory
instruction decoder circuit
sequence of macro-ops
control-flow macro-ops
additional macro-ops
micro-op … equivalent
detected … macro-ops
forward the macro-op
2, 12
macro-op is
a branch instruction
micro-op is
not a branch instruction
2
macro-op is
a branch instruction
micro-op is
not a branch instruction
3, 13
an unconditional jump
skipped
NOP
program counter
target
3
an unconditional jump
skipped
NOP
program counter
target
4, 14
an unconditional jump
skipped
target
function
program counter
point
next macro-op
4
an unconditional jump
skipped
target
function
program counter
point
next macro-op
5, 15
a conditional branch
after … before
target
program counter
5
a conditional branch
after … before
target
program counter
6, 16
a conditional branch
after … before
target
program counter
point
next macro-op
6
a conditional branch
after … before
target
program counter
point
next macro-op
7, 17
a conditional branch
followed by 
an unconditional jump
7
a conditional branch
followed by 
an unconditional jump
8, 18
a conditional branch
followed by 
a jump
and link
8
a conditional branch
followed by 
a jump
and link
9, 19
a conditional branch
followed by 
a pair of macro-ops
long jump
link
9
a conditional branch
followed by 
a pair of macro-ops
long jump
link
10, 20
a conditional branch
followed by 
a pair of macro-ops
long unconditional jump
10
a conditional branch
followed by 
a pair of macro-ops
long unconditional jump


Therefore, claims 1-10 of the 952 anticipate(s) the instant application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8, 9, 11, 12, 15, 16, 18, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Parks (U.S. Publication 2011/0264891), hereinafter Parks in view of Lai et al. (U.S. Publication 2016/0179542), hereinafter Lai.

Referring to claim 1, Parks teaches, as claimed, an integrated circuit for executing instructions comprising: 

one or more execution resource circuits (see Fig. 1) configured to execute micro-ops (micro-ops, see Paragraph 6) to support an instruction set (instruction set, see Paragraph 6) including macro-ops (macroinstruction, see Paragraph 6), 

an instruction decode buffer (see Fig. 1, Instruction Cache 102) configured to store macro-ops (see Fig. 1, 104 X86 Instructions) fetched (see Fig. 1, Fetch Unit 103) from memory, and 

an instruction decoder (see Fig. 1, Instruction Translator 108) circuit configured to: 

detect macro-ops stored in the instruction decode buffer, the macro-ops including a control-flow macro-op (see Fig. 3, 104 MOV X86 INSTR) and one or more additional macro-ops (see Fig. 3, 104 ALU X86 INSTR); 

determine a micro-op (see Fig. 3, 114 ALU MICRO-OP) that is equivalent to the detected macro-ops; and 

forward the micro-op to at least one of the one or more execution resource circuits for execution (see Fig. 1, Execution Unit 124).

Parks does not disclose expressly detect a sequence of macro-ops stored in the instruction decode buffer, the sequence of macro-ops including a macro-op followed by one or more additional macro-ops. 

Lai does disclose a detect a sequence of macro-ops stored in the instruction decode buffer, the sequence of macro-ops including a macro-op followed by one or more additional macro-ops (see Paragraphs 74 and 84).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Lai into Parks.

The suggestion/motivation for doing so would have been to fuse opcodes safely (see Lai Paragraph 74).

As to claim 2, the modification teaches the integrated circuit of claim 1, in which the control-flow macro-op is a branch instruction and the micro-op is not a branch instruction (see Lai Paragraphs 77, 92, and 102).  

As to claim 5, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes a conditional branch and one or more macro-ops after the conditional branch and before a target of the conditional branch, and the micro-op advances a program counter to the target of the conditional branch (see Parks Paragraphs 40, 41, 48, and 51).  

As to claim 6, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes a conditional branch and one or more macro-ops after the conditional branch and before a target of the conditional branch, and a macro-op at the target of the conditional branch (see Parks Paragraphs 41, 48, and 51); and the micro-op advances a program counter to point to a next macro-op after the target of the conditional branch (see Parks Paragraphs 40, 41, 48, and 51).  

As to claim 8, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes a conditional branch followed by a jump and link (see Parks Paragraphs 7, 8, 40, 41, and 48).  

As to claim 9, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes a conditional branch followed by a pair of macro-ops implementing a long jump and link (see Parks Paragraphs 7, 8, 40, 41, and 48).  

Claims 3, 4, 7, 10, 13, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parks in view of Lai further in view of Henry et al. (U.S. Publication 2004/0153630), hereinafter Henry.

As to claim 3, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes a jump and one or more macro-ops that will be skipped, and the micro-op is a NOP that advances a program counter to a target of the jump (see Parks Paragraphs 40, 41 and 48).  

The modification does not expressly disclose unconditional jump.

Henry discloses unconditional jump (see Paragraphs 67, 77, and 80).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Henry into Lai/Parks modification.

The suggestion/motivation for doing so would have been to convert the branch instruction into more concise forms.

As to claim 4, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes an unconditional jump, one or more macro-ops that will be skipped, and a macro-op at a target of the unconditional jump (see Henry Paragraphs 67, 77, and 80); and the micro-op performs a function of the macro-op at the target of the unconditional jump and advances a program counter to point to a next macro-op after the target of the unconditional jump (see Henry Paragraphs 67, 77, and 80).  

As to claim 7, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes a conditional branch followed by an unconditional jump (see Henry Paragraphs 67, 77, and 80).  

As to claim 10, the modification teaches the integrated circuit of claim 1, in which the sequence of macro-ops includes a conditional branch followed by a pair of macro-ops implementing a long unconditional jump (see Henry Paragraphs 67, 77, and 80).  

As to claims 11-20 they are directed to a method to implement the device as set forth in claims 1-10.  Therefore, they are rejected on the same basis as set forth hereinabove.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183